DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Trainin et al (US 2018/0006753 A1) in view of Tabet et al (US 2015/0092645 A1).
Regarding claims 1 and 14, Trainin discloses a wireless transmitting device (Fig.7) comprising: 
at least one memory device storing instructions (Fig. 7, storage medium 600); 
5at least one processor that implements the instructions to execute a plurality of tasks (Fig. 7, logic circuit 728), including:
an acquiring task that acquires transmission data containing a plurality of frames, including a first frame and a second frame (Fig. 2, MSDU 206, including a plurality of frames 208, is acquired from higher layer or externally such as Internet 812, Fig. 8); and 
a transmitting task that sequentially transmits, by broadcast, the plurality of frames contained in the acquired 10transmission data, that are modulated by any of a plurality of modulation and coding schemes (MCSs), including a first MCS and a second MCS (Fig. 3, frame sequence 212 is broadcasted to a devices in a first direction including first frame modulated with MCS 0 and remaining frames modulated with MCS > 0 and/or 38th paragraph, each fragment frame can be modulated with BPSK, QPSK, QAM, e.g., FrN=1 can be modulated with MCS 1 and FrN=2 can be modulated with MCS 2), wherein the transmitting task transmits: 
th paragraph, short frame of frame sequence 212 modulated with MCS 0 and/or FrN=1 modulated with MCS 1); and 
the 15second frame that is modulated by the second MCS based on the acquired transmission data after transmitting the first frame (Fig. 3 and 38th paragraph, 2nd frame of frame sequence 212 modulated with MCS >0 and/or FrN=2 modulated with MCS 2).
Trainin does not disclose that the first frame and second frame include common data contained in the acquired transmission data.  Tabet discloses a series of packet transmissions (Fig. 15 and 113rd paragraph) including initial transmission of first packet associated with a first MCS1 and a retransmission of a previously sent packet associated with a second MCS2 (114th paragraph).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include retransmission of duplicate data with different MCS in Trainin’s system, as suggested by Tabet, to increase decoding successfully.

Regarding claims 2 and 16, Trainin discloses that wherein each of the plurality of MCSs is defined by IEEE802.11 (15th and 58th paragraphs, wireless network operated according to IEEE 802.11 standards therefore, MCSs described in 38th paragraph are in accordance with IEEE 802.11 standards).

Regarding claims 3 and 15, Trainin discloses that wherein: the acquired transmission data is divided into a plurality of sub-data pieces, including a first sub-data piece and a second sub-data piece (Fig. 2, sub-data pieces 208-1 … 208-N), 25the first frame includes the first sub-data piece, and the second frame includes the second sub-data piece 25YAMA-0848US1(Fig. 2, each frame 216 includes sub-data from MSDU 206).

Regarding claims 4 and 17, Trainin discloses that wherein a transmission rate of the first MCS is faster than a transmission rate of the second MCS (38th paragraph, QAM has higher transmission rate than BPSK).
.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trainin and Tabet further in view of Oyman et al (US 2014/0219088 A1).
Regarding claim 9, Trainin discloses transmits a frame, among the plurality of frames, including the information about the position of the corresponding sub-data piece (Fig. 3, frame sequence 212 includes a plurality of frames indicated by FrN=1, FrN=2, …., FrN=7).  Trainin does not disclose that MSDU is streaming data or downloaded data.  Oyman discloses a wireless network for real time streaming and video downloading (Fig. 2 and 59th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include content streaming or content download in Trainin’s system, as suggested by Oyman, to deliver multimedia content to subscribers for entertainment.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trainin and Tabet further in view of Kokaska et al (US 2016/0065994 A1).
Regarding claim 10, Trainin discloses a wireless transmitting device (Fig.7) comprising: 
at least one memory device storing instructions (Fig. 7, storage medium 600); 
5at least one processor that implements the instructions to execute a plurality of tasks (Fig. 7, logic circuit 728), including:
an acquiring task that acquires transmission data containing a plurality of frames, including a first frame and a second frame (Fig. 2, MSDU 206, including a plurality of frames 208, is acquired from higher layer or externally such as Internet 812, Fig. 8); and 
th paragraph, each fragment frame can be modulated with BPSK, QPSK, QAM, e.g., FrN=1 can be modulated with MCS 1 and FrN=2 can be modulated with MCS 2), wherein the transmitting task transmits: 
the first frame that is modulated by the first MCS based on the acquired transmission data (Fig. 3 and 38th paragraph, short frame of frame sequence 212 modulated with MCS 0 and/or FrN=1 modulated with MCS 1); and 
the 15second frame that is modulated by the second MCS based on the acquired transmission data after transmitting the first frame (Fig. 3 and 38th paragraph, 2nd frame of frame sequence 212 modulated with MCS >0 and/or FrN=2 modulated with MCS 2).
Trainin discloses transmitting a first frame having a sub data of MSDU and a second frame having another sub data of MSDU (Fig. 3).  Trainin does not disclose that first frame including first compressed data generated by compressing a first part of the transmission data and the second frame includes second compressed data generated by compressing a second part of the transmission data, the second compressed data being compressed in a different compression rate from the first compressed data.  Kokaska discloses a transmission having program A compressed frames and program B compressed frames of different compression rates (Fig. 1.  Herein, each frame includes compressed data of the transmission).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include different compression frames in Trainin’s system, as suggested by Kokaska, to reduce bandwidth usage.
Trainin does not disclose that the first part and second part include common data contained in the acquired transmission data.  Tabet discloses a series of packet transmissions (Fig. 15 and 113rd paragraph) including initial transmission of first packet associated with a first MCS1 and a retransmission th paragraph).   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include retransmission of duplicate data with different MCS in Trainin’s system, as suggested by Tabet, to increase decoding successfully.

Regarding claim 11, Trainin discloses that wherein each of the first and second MCS is defined by IEEE802.11 (15th and 58th paragraphs, wireless network operated according to IEEE 802.11 standards therefore, MCSs described in 38th paragraph are in accordance with IEEE 802.11 standards).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trainin in view of Yong et al (US 2019/0097952 A1).
Regarding claim 12, Trainin discloses a wireless receiving device (Fig. 7) comprising: 
at least one memory device storing instructions (Fig. 7, storage medium 600); 
5at least one processor that implements the instructions to execute a plurality of tasks (Fig. 7, logic circuit 728), including:
a receiving task that receives a plurality of frames, including a first frame and a second frame (Fig. 3, frame sequence 212 includes a plurality of frames) that are sequentially transmitted by broadcast via a transmitting device (Fig. 2, WCD 102) and 10are modulated by any of a plurality of modulation and coding schemes (MCSs), including a first MCS and a second MCS (Fig. 3, frame sequence 212 is broadcasted to a devices in a first direction including first frame modulated with MCS 0 and remaining frames modulated with MCS > 0 and/or 38th paragraph, each fragment frame can be modulated with BPSK, QPSK, QAM, e.g., FrN=1 can be modulated with MCS 1 and FrN=2 can be modulated with MCS 2), based on transmission data acquired by the transmitting device (Fig. 2, MSDU 206 including a plurality of frames 208, is acquired from higher layer or externally such as Internet 812, Fig. 8.
Trainin discloses that the first frame modulated by the first MCS and second frame modulated by second MCS (Fig. 3 and 38th paragraph, short frame of frame sequence 212 modulated with MCS 0 th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include discarding duplicate frame in Trainin’s system, as suggested by Yong, to reduce unnecessary processing on the duplicate frame.

Allowable Subject Matter
Claims 5-7, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472